Citation Nr: 1506981	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  07-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from October 1994 to March 2001.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
December 2006 rating decision of the Department of Veterans Affairs (VA),
Regional Office (RO), in Houston, Texas, that denied the benefits sought on
Appeal.

In March 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In a June 2012 decision, the Board, in pertinent part, denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Memorandum Decision, the Court vacated the Board's June 2012 decision with regard to the claims of service connection for left knee and ankle disability and remanded the matter to the Board for readjudication consistent with the Court's decision.

The case was then remanded by the Board for additional development in April 2014.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the 

remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In correspondence received in October 2014, the matters of service connection for erectile dysfunction and posttraumatic stress disorder (PTSD) were raised by the Veteran's representative.  These matters have not yet been adjudicated by the agency of original jurisdiction, therefore, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  A left knee disability did not have its clinical onset in service and is not
otherwise related to active service.

2.  A left ankle disability did not have its clinical onset in service and is not
otherwise related to active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014) 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for the establishment of service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014) 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in November 2005, May 2006, October 2006, September 2010, June 2013, February 2014, May 2014, June 2014, and September 2014 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in April 2014 in order to 
obtain any outstanding medical treatment records and afford the Veteran a VA examination so as to assess the etiology of his asserted disabilities.  Thereafter, additional treatment records were associated with the claims file, and the Veteran was afforded a VA examination in October 2014.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Left Knee and Left Ankle

During the March 2012 hearing, the Veteran asserted that he was treated during active service for left knee and ankle pain, and that while he did not seek medical treatment following his separation from active service, he has continued to experienced related symptoms ever since.

A review of the Veteran's service treatment records reveals that in January 1995, he 
was treated for a left ankle pain following inversion of the left ankle.  The assessment was left ankle sprain - Grade II.  

A May 1995 service treatment records shows that the Veteran reported that he had reinjured an old left ankle injury by stepping on a bottle.  Physical examination revealed mild edema, and limitation of motion.  X-ray was negative.  There was no deformity or discoloration.  Diagnosis was a class III sprain.

A hospital treatment record dated in August 1995 shows that the Veteran, in pertinent part, sustained a contusion of the left lower leg following a motorcycle accident.  A treatment record dated one day later shows an assessment of a left tibial contusion.

A separation report of medical examination is not of record.  A January 2001 Medical Assessment completed by the Veteran, however, indicates low back pain as the only condition that limited the Veteran's ability to perform his primary military duty.

Following service, a VA examination report dated in April 2006 shows that the Veteran reported experiencing pain and swelling of the knees two months after service, but that he did not seek treatment.  He also described having pain and swelling of both ankles, right greater than left, six weeks after his separation from service.   He denied receiving any post-service treatment.  Following physical examination of the knees, the diagnosis was acute bilateral knee abrasions in service, resolved, without sequelae or residual objective evidence of instability.  The examiner noted a variant right bipartite patella and clinical suggestion of plica synovialis and chondromalacia patellae, which were unrelated to the resolved acute abrasions.  Physical examination of the ankles revealed a diagnosis of two in-service ankle sprains, resolved, without sequelae, and without clinical evidence of residual instability.  The examiner also noted that bilateral subtalor and talonavicular osteoarthritic changes were not causally related to the in-service sprains.  The examiner, in pertinent part, concluded that the Veteran did not have current left knee and left ankle disorders that were causally related to service.  The examiner explained that noted the service treatment records showed the strains, contusions, or sprains, were treated and they resolved prior to the Veteran's separation from active service.  The examiner noted further that the physical examination, to include X-rays, and documented history, revealed no evidence of any residuals of the in-service incidents.

A May 2010 VA medical record shows that the Veteran was noted to have a one year history of left knee pain with ongoing symptoms of left medial knee pain and mechanical symptoms.  A magnetic resonance imaging (MRI) study of the left knee was said to have shown a medial meniscal tear; focal high grade chondromalacia over the medial trochlea; contusion of the medial tibial plateau; and thickened medial collateral ligament consistent with remote trauma.

A July 2010 VA medical record shows that the Veteran was seen for a pre-operative pass for left knee arthroscopy with partial medial meniscectomy.  He provided a history of popping and locking symptoms with pain in the left knee since a twisting injury to the left knee while in service several years earlier.  He reported minimal relief of his symptoms with conservative treatment and desired surgical intervention.

A VA examination report dated in June 2014 shows that the Veteran reported experienced chronic knee pain with pain and popping with ambulation.  There was also reported left knee weakness with pain and chronic swelling.  There was no true instability or locking of the knee.  The Veteran also reported popping and pain of the left ankle with walking.  There was no reported ankle swelling or instability.  
Following examination of the Veteran, the diagnoses were medial meniscus tear and chrondromalacia of the left knee; and normal left ankle.  The examiner concluded that the claimed left knee and left ankle disorders were not likely incurred in or caused by the claimed in-service injuries, events or illnesses.  With regard to the left knee, the examiner explained that the only service treatment record dealing with the left leg was a tibial contusion, not involving the knee in August 1995.  The Veteran had arthroscopic surgery for a torn meniscus in 2010, however, there was no mechanical injury in the service that indicated that this would have happened in service.  With regard to the left ankle, the examiner explained that the Veteran had several sprains in service, however, those apparently healed without indication of instability.  It was added that no post service records indicate instability, and the current examination showed a stable and normal left ankle with normal X-rays.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for disabilities of the left knee and left ankle.  In this regard, the VA examination reports in April 2006 and October 2014 are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

With specific regard to the asserted left ankle disability, the April 2006 VA examination report concluded that the two in-service ankle sprains had resolved without sequelae or clinical evidence of residual instability (while noting that X-ray findings of bilateral subtalor and talonavicular osteoarthritic changes were not causally related to the in-service sprains).  The most recent VA examination demonstrated a normal left ankle.  In this regard, Congress has specifically limited entitlement to service-connected disability benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board recognizes that in May and June 2010, the Veteran provided a history of left knee symptoms since a twisting injury to the left knee while in service several years earlier.  Moreover, the Board has considered the Veteran's testimony regarding the onset and continuity of his left knee and left ankle symptoms.  He testified that he did not seek treatment after separation from service because he could not afford it, being as he had no medical insurance.  He added that he, nonetheless, continued to experience knee ankle pain after separation from service.  He also testified that he did not seek in-service treatment each time his joints were symptomatic, because he knew he would be issued over the counter non-steroidal anti-inflammatory medication and nothing else would be done.  The service treatment records do note the Veteran's report of self-medicating on a couple of occasions and other forms of conservative treatment.

The Veteran is fully competent to attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  This competency also applies to his post-service symptomatology, if any.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  If the Board finds the Veteran credible, his reported history alone is sufficient to prove his claim in the absence of other evidence to the contrary.  See 38 U.S.C.A. § 1154(a).  The Board also acknowledges that a claimant's reported history may not be rejected as incredible solely because there is no contemporaneous corroborative medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran filed a claim for compensation in April 2003, which included claims of service connection for other orthopedic disabilities.  He made no mention of knee or ankle problems and none were noted on VA examination in 2003.  It would seem likely that if the Veteran had continuous knee and ankle symptomatology, he would have filed a claim for compensation when he was aware of the program and was filing a claim for other orthopedic disabilities.  It would also seem likely that pertinent disability would have been noted on the examination or would have been mentioned when the Veteran had the 2003 VA examination.  Assessing all of these factors, the Board finds the Veteran incredible as to his claim of continuity of symptomatology of his knee and ankle.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to joint pathology is commonly known and, therefore, the Veteran's testimony that his knee and ankle pathology are related to in-service trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination reports more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  They provided a rationale for their opinions; the Veteran has not included a convincing rationale supporting his theory that pertinent disability is related to service.  

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence or a relationship to a service-connected disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal must, therefore, be denied.


ORDER

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


